FILED
                            NOT FOR PUBLICATION                             APR 16 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DEMITRIUS McGEE,                                 No. 14-56173

               Plaintiff - Appellant,            D.C. No. 3:13-cv-01020-WQH-
                                                 JMA
  v.

CHAMBERLIN, M.D.; et al.,                        MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Southern District of California
                    William Q. Hayes, District Judge, Presiding

                              Submitted April 7, 2015**

Before:        FISHER, TALLMAN, and NGUYEN, Circuit Judges.

       California state prisoner Demitrius McGee appeals pro se from the district

court’s judgment dismissing his action alleging Eighth Amendment violations in

connection with his medical treatment. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo the district court’s dismissal of an action as barred by

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the applicable statute of limitations, Ellis v. City of San Diego, 176 F.3d 1183,

1188 (9th Cir. 1999), and we affirm.

      The district court dismissed McGee’s claims as untimely, and he has failed

to make a showing that his claims were not time-barred or entitled to any tolling

beyond that afforded by the district court. See Cal. Civ. Proc. Code §§ 335.1,

352.1(a) (two-year statute of limitations for personal injury claims; two-year

tolling period due to incarceration). Contrary to McGee’s contention, the record

shows that he had adequate notice of the grounds upon which his claims were

dismissed.

      AFFIRMED.




                                           2                                     14-56173